— Order, Supreme Court, New York County (Riccobono, J.), entered on July 20, 1981, and interlocutory judgment of said court (Ascione, J.), entered on February 3, 1982, unanimously affirmed. Respondents shall recover of appellants one bill of $75 costs and disbursements of these appeals. The appeal from the order of said court (Riccobono, J.), entered on November 4, 1981, is dismissed as nonappealable, without costs and without disbursements. No opinion. Concur — Sandler, J. P., Carro, Asch, Milonas and Kassal, JJ.